Title: To John Adams from Nathaniel Kezer, 20 September 1798
From: Kezer, Nathaniel
To: Adams, John



Rowley, Sept. 20th, 1798.

At a legal meeting of the inhabitance of Rowley, Voted to Address the President of the United States, and that Messrs. Parker Cleaveland, Esq. Joseph Chaplin, and David Mighill, be a Committe to prepare the Address.
Voted, That the following Address, reported by the above Committee, be forwarded to the President of the United States.
ADDRESS
To John Adams, President of the United States of America
Sir
The late period we have taken of thus publicly addressing you, does not, we conceive, lessen it’s importance, and will not, we hope, render it less acceptable.
In unison with our Fellow Citizens, we feel and would  express our utter abhorrence and detestation of the unwarrantble and piratical depredations committed on our Commerce. We see and despise the insiduous and vile attempts to  the American citizens from their rulers, and the insults and indignities insolently offered to the government of the United State by the French nation.
We most cordially avow our unshaken attachment  the Federal Government, and fullest approbation of your Administration as Supreme Executive. But especially at this period, we have the peculiar pleasure of observing the happy consequences resulting from the numerious Addresses to you, in connexion with your Answers, containing such valuable truths and maxims in government, which, in the present juncture of affairs, by their convictive force and extensive diffusion among the great body of the people, have produced those permanent impressions on their minds, which will form an important barrier against all future attempts on our excellent Constitution either by foreign intriguers or domestic disorganizers. And we further conceive this must render more easy the arduous Task devolved on you, Sir, at this most critical and alarming period of our national concerns.
Among the many evils that menace our country we have this consolation, that the late outrageous conduct of France towards Americans is highly calculated to prevent the introduction of French Atheism and Immorality, evils more to be dreaded than the most rancorous enmity of the terrible Republic.
Accept, Sir, our sincere wishes that you may long continue your administration with your wonted wisdom, firmness, and integrity, and, by your known attachment to the religion and God of our Fathers, recommend that piety and morality which is essential to the preservation of a republican government.
NATHALL. KEZER Moderator for said meeting.Attest. THOMAS MIGHILL Ton. Clerk.